        8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 1 of 11 - Page ID # 1




             IN THE DISTRICT COURT FOR THE DISTRICT OF NEBRASKA

ADAM KEUP,                                   )           Case No. __________
                                             )
                Plaintiffs,                  )
                                             )
vs.                                          )
                                             )
SARPY COUNTY, SARPY COUNTY                   )                 COMPLAINT
SHERIFF JEFF DAVIS, in his individual        )
and official capacities, and DEPUTIES        )
JANE OR JOHN DOES, 1–4, in their             )
individual capacities as employees of        )
SARPY COUNTY.                                )
                                             )
                Defendants.                  )
                                             )
                                             )
                                             )

        Plaintiff Adam Keup for his Complaint against Sarpy County, Sarpy County
Sheriff Jeff Davis, and Jane or John Does, 1-21, states and alleges as follows:
                                    INTRODUCTION
        1.    Plaintiff Adam Keup is a twenty-three-year-old resident of Council Bluffs,
Iowa.
        2.    On the evening of May 29, 2020, Mr. Keup accompanied his partner
Grady Brodigan to observe the protests against the killing of George Floyd occurring
near 72nd and Dodge Streets in Omaha, Nebraska.
        3.    Upon arriving, Mr. Keup and Mr. Brodigan stopped to observe the scene
just east of 72nd and Cass Streets, near a large police presence in a Walgreen's
Pharmacy parking lot on the southeast corner of the intersection.
        4.    As Mr. Brodigan was photographing, Mr. Keup, standing idly, was
approached by Sarpy County Sheriff's Deputies, who shot him with a pepper balls
without warning, striking him in the right eye and shoulder.
        5.    As Mr. Keup immediately fell to the ground in immense pain, he was
seized by the same officers and taken behind a police line where he was ordered to
wait.
       8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 2 of 11 - Page ID # 2




       6.     Mr. Keup was subjected to having his eye flushed by Sarpy County
Sheriff's Deputies without his consent, which caused extreme pain and did not treat his
eye injury.
       7.     Mr. Keup has permanently lost any effective vision in his right eye as a
result of being shot with a pepper ball.
       8.     The Defendants' actions against Mr. Keup violated the U.S. and Nebraska
Constitutions, and Mr. Keup has suffered serious and permanent injuries as a result. In
the alternative, Mr. Keup alleges negligence and alternative liability on the part of the
John and Jane Doe Officers and municipal corporations for their roles in causing or
contributing to the injuries alleged.
                                           PARTIES

       9.     Plaintiff Adam Keup is a resident of Council Bluffs, Iowa.
       10.    Defendant Sarpy County is a municipality incorporated in the State of
Nebraska which was and is responsible under law for the acts and omissions of its law
enforcement officers, agents, and other employees, including those whose conduct is at
issue in this lawsuit.
       11.    Defendant Jeff Davis was, at all times relevant to this action, the Sherriff of
Sarpy County, Nebraska, and the chief policymaker for the Sarpy County Sheriff's
Department. He is sued in his individual and official capacities.
       12.    Defendant Officers and Deputies Jane and John Does 1–4 ("Doe
Defendants") are employees with or agents of Sarpy County who responded to protests
on May 29 and May 30, 2020. The precise number and identity of these defendants is
currently unknown to Plaintiff. At all times relevant herein, each of these Defendants
were acting under color of state law and in the scope of their employment.
                               JURISDICTION AND VENUE

       13.    This Court has original jurisdiction over this matter pursuant to 28 U.S.C.
§ 1331 because it involves a federal question under 42 U.S.C. § 1983.
       14.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because the Defendants
reside in this judicial district and it is where a substantial part of the events giving rise to
the claims occurred.


                                               2
       8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 3 of 11 - Page ID # 3




                                FACTUAL ALLEGATIONS

       A. The May 29, 2020, Omaha Protest

       15.    On May 25, 2020, George Floyd, a Black man, was killed by Minneapolis
Police Office Derek Chauvin. During his arrest for a non-violent offense, Mr. Chauvin
placed his knee and body weight on Mr. Floyd's neck as Mr. Floyd lay pinned to the
ground.
       16.    Officer Chauvin kept his knee on Mr. Floyd's knee for nearly nine minutes,
—while Mr. Floyd futility pled for mercy—until Mr. Floyd was comatose and mortally
injured.
       17.    Mr. Floyd's death was captured on video and broadcast globally, sparking
demonstrations in over 2,000 cities across the country and around the world.
       18.    On the evening of May 29, 2020, and into the early hours of May 30, 2020,
Omaha citizens gathered at and near the intersection of 72nd and Dodge Streets (the
"Protest") to protest the killing of Mr. Floyd and other instances of excessive force by
police officers on people of color.
       19.    Defendants' response to the Protest included the use of "less-lethal"
weapons, including, but not limited to, tear gas, pepper balls, other chemical irritants,
and flash-bang grenades.
       20.    Defendants deployed this weaponry both by targeting specific individuals
and by launching canisters into crowds, releasing the irritants indiscriminately in every
direction.
       21.    Pepper balls can be lethal. Pepper balls are designed to be fired at high
velocity from an air-propelled gun and explode on impact. On impact, the peppers balls
release a concentrated chemical agent, designed to inflame and irritate human skin and
airways, inflict severe pain, and inhibit breathing.
       B. Adam Keup

       22.    At all relevant times, Plaintiff Adam Keup was a twenty-three-year-old
resident of Council Bluffs, Iowa.
       23.    On the evening of May 29, 2020, Mr. Keup accompanied his partner,
Grady Brodigan, to the Protest.

                                              3
       8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 4 of 11 - Page ID # 4




       24.     Mr. Brodigan, an avid photographer, wished to photograph the Protest for
its historical significance.
       25.     Mr. Keup offered to accompany Mr. Brodigan and assist with his
photography equipment.
       26.     Neither Mr. Keup nor Mr. Brodigan intended to participate in the protests
in any way; their sole desire was to observe and photograph.
       27.     After parking a few blocks east of the intersection of 72nd and Cass
Streets, the pair walked west along Cass Street toward 72nd Street.
       28.     As they approached the 72nd Street intersection, they observed about a
dozen law enforcement officers staging in the parking lot of the Walgreen's Pharmacy
on the southeast corner of the intersection.
       29.     They stopped to observe from the sidewalk along the southern side of
Cass Street, believing it would be safer to observe events near a large police presence.
       30.     Mr. Brodigan began taking photographs, looking beyond the police area,
towards the protests occurring to the southwest of their position.
       31.     Mr. Keup continued standing idly on the sidewalk near Mr. Brodigan.
Nothing about Mr. Keup's idle behavior could reasonably be perceived as posing a
threat to the safety of law enforcement personnel or other individuals.
       32.     When Mr. Brodigan began taking photos, a cadre of four law enforcement
personnel in riot gear began to approach Mr. Keup 's position from the west.
       33.     On information and belief, these personnel were deputies of the Sarpy
County Sheriff's Office.
       34.     Without addressing Mr. Keup or Mr. Brodigan, one of the deputies raised
his weapon and fired at Mr. Keup.
       35.     The first projectile, believed to be a pepper ball, struck Mr. Keup directly in
the right eyeball and exploded.
       36.     Upon exploding, the projectile acted as intended and released a harsh
chemical agent, designed to chemically burn and inflame human skin and airways on
contact.
       37.     This chemical agent embedded in Mr. Keup's eye, causing excruciating
pain and irreparable damage.

                                               4
         8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 5 of 11 - Page ID # 5




         38.   As Mr. Keup fell to the ground from the impact, he was immediately seized
by the deputies.
         39.   The deputies dragged him past Mr. Brodigan and into the police staging
area.
         40.   The deputies seated Mr. Keup on a curb of the parking lot and ordered
him to remain there until a paramedic arrived.
         41.   Immediately after this, an unidentified officer, believed to be a Sarpy
County Sheriff's Deputy approached Mr. Keup and apologized for shooting him in the
eye.
         42.   After several minutes, an unidentified person believed to be an Omaha
Fire Department paramedic arrived and instructed Mr. Keup to flush out his eye with
water.
         43.   Without Mr. Keup's consent, an unidentified officer or deputy standing
near him took a water bottle and poured water in Mr. Keup 's eye.
         44.   On information and belief, the unidentified officer or deputy was a Sarpy
County Sheriff's Deputy.
         45.   Water flushing is not an approved medical procedure for treating pepper
balls exploding into an eyeball.
         46.   The water flushing activated the chemical agent embedded in Mr. Keup's
eye, causing additional extreme pain.
         47.   The water flushing in no way mitigated, flushed, or removed the chemical
agent from Mr. Keup's eye.
         48.   After leaving the staging area, Mr. Keup was taken immediately by Mr.
Brodigan to an emergency room where Mr. Keup endured several hours of having his
swollen eye wrenched open and his eyeball physically scraped to remove as much of
the embedded chemical as possible.
         49.   The procedure caused Mr. Keup excruciating pain and was necessary to
treat Mr. Keup's injury.
         50.   Since then, Mr. Keup has never regained functional vision in his right eye.




                                             5
       8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 6 of 11 - Page ID # 6




       51.    He has a large permanent blind-spot in his right eye in the form of a black
mass at the center of his vision. This mass obstructs virtually all of his vision in his right
eye, except for some peripheral light perception.
       52.     The blind-spot is permanent, rendering Mr. Keup's right eye functionally
blind and effectively useless.
       53.    Since being shot with the pepper ball, Mr. Keup's left eye has had to adapt
to additional usage and strain.
       54.    Mr. Keup has now had to re-learn to do all daily tasks with no depth-
perception and a substantially limited field of peripheral vision through his left eye only.
       C. Municipal Liability.

       55.    Sarpy County Sheriff Jeffrey Davis has a sufficiently senior role such that
his decisions may fairly be said to represent official policy of Sarpy County.
       56.    Sheriff Davis and the Sarpy County Sheriff's Office instructed officers and
deputies present at the Protest, including the Doe Defendants, to deploy the pepper ball
weaponry at people gathered at or near the Protest regardless of any security risk those
individuals posed.
       57.    Sheriff Davis and the Sarpy County Sheriff's Office equipped its personnel,
including the Doe Defendants, with pepper ball weaponry and other "less-lethal"
weaponry, without any training or instruction in the use of such weaponry.
       58.    Sheriff Davis and the Sarpy County Sheriff's Office did not train its
personnel, including the Doe Defendants, present at the Protest in the use of such
"less-lethal" equipment, including the pepper ball weaponry, prior to distributing it to
officers to be used at the Protest and subsequent protests.
       59.    Sheriff Davis and the Sarpy County Sheriff's Office did not train its
personnel, including the Doe Defendants, in crowd control tactics.
       60.    Sheriff Davis also acted with deliberate indifference in equipping Sarpy
County Sheriff's Office personnel, including the Doe Defendant, with "less-lethal"
weaponry without any training and instruction, and in instructing them to use such
weaponry on individuals at or near the Protest without any training in crowd control
tactics.



                                              6
      8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 7 of 11 - Page ID # 7




       61.    The unconstitutional consequences of equipping officers with potentially
lethal "crowd control" weaponry they do not know how to use is obvious.
       62.     Sheriff Davis and the Sarpy County Sheriff's Office was aware of the
obvious need to train or instruct its personnel in the use of pepper ball and other "less-
lethal" weaponry for purposes of crowd control and crowd dispersal and chose not to do
so.
       63.    Sheriff Davis acted with deliberate indifference to Mr. Keup's constitutional
rights by authorizing, both explicitly and implicitly, the indiscriminate use of less-lethal
force against anyone present or near the Protest who did not pose any safety threat; by
failing to properly train officers on the use of "less-lethal" weaponry, including pepper
ball weaponry, as a "crowd dispersal" technique; by failing to supervise and discipline
Sheriff's Office deputies regarding appropriate use of force against protestors; and by
failing to rectify the Sarpy County Sheriff's Office's unconstitutional custom of using
"less-lethal" force to control and suppress demonstrations.
       64.    All of the foregoing Defendants, including the individual officers present,
agreed with and assisted each other to approach Mr. Keup; to use pepper balls and
other means of “less-lethal” force for the purpose of controlling or punishing individuals
for being present or near the scene of protests; lent their support and the authority of
their office to each other; failed to intervene to prevent the indiscriminate, excessive and
unlawful use of pepper balls; and advised, assisted, ratified and/or directed the actions
and inactions resulting in the severe injuries suffered by Mr. Keup.
                                FIRST CAUSE OF ACTION
          Violation of the First Amendment / Retaliation – 42 U.S.C. § 1983
       65.    Mr. Keup re-alleges and incorporates by reference all of the preceding
paragraphs.
       66.    Defendants' decision to shoot Mr. Keup with a pepper ball violated the
First Amendment in at least five ways: (i) as unconstitutional retaliation for expressive
conduct protected under the First Amendment; (ii) as a violation of the right to
peaceably assemble; (iii) as an unconstitutional restriction to a traditional public forum;
(iv) as unconstitutional content-based and viewpoint-based discrimination; and (v) as a
violation of Mr. Keup's right to record matters of public interest.

                                              7
       8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 8 of 11 - Page ID # 8




       67.    Defendants have adopted and/or ratified municipal policies, practices, and
customs that have caused the violations complained of herein and, in the alternative,
have actual or constructive notice of the constitutional violations described herein and
have failed to take action, thereby allowing the continuation of such a policy or custom,
and causing the harms complained of herein.
       68.    Mr. Keup's rights to assemble and observe peaceably are protected
activities under the First Amendment of the United States Constitution.
       69.    Defendants, including the Doe Defendants, acted under the color of state
law when they deprived Mr. Keup of his rights to assemble and observe peaceably by
shooting him in the eye with a pepper ball, forcibly seizing him and removing him behind
a police line, and administering unconsented-to flushing of his eye that exacerbated his
injuries.
       70.    At the time Defendants, including the Doe Defendants, deprived Mr. Keup
of these rights, Defendants believed Mr. Keup was engaged in conduct protected by the
First Amendment and other portions of the United States Constitution.
       71.    Defendants' use of force against Mr. Keup was substantially motivated by
the protesters' and Mr. Keup's engagement in First Amendment protected activity,
constituted an effort to deter future similar activity, and evidences a pattern or practice
of unconstitutional conduct that is certain to continue absent any relief.
       72.    Mr. Keup fears further retaliation in the future in violations of the First
Amendment if he continues to observe, record, or otherwise participate in
constitutionally-protected activity.
       73.    The above-described conduct was, and continues to be, a proximate
cause of Mr. Keup's pain and suffering and has chilled his desire to attend future
protests or participate in other constitutionally-protected activities.


                              SECOND CAUSE OF ACTION

                Violation of the Fourth Amendment – 42 U.S.C. § 1983

       74.    Mr. Keup re-alleges and incorporates by reference all of the preceding
paragraphs.



                                               8
         8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 9 of 11 - Page ID # 9




         75.   Mr. Keup did not commit a crime and was not suspected of committing a
crime.
         76.   Mr. Keup did not pose a threat to Defendants, any of their officers or
agents, or any other person.
         77.   Mr. Keup was seized by Defendants depriving him of his freedom of
movement by shooting him in the eye with a pepper ball, forcibly removing him behind a
police line, and flushing his injured eye without his consent.
         78.    Defendants acted under the color of state law when Defendants
committed these acts and, as a result, Defendants' acts were objectively unreasonable
and constituted unlawful seizure and excessive force.
         79.   Mr. Keup fears further retaliation in the future in violations of the Fourth
Amendment if he continues to observe, record, or otherwise participate in
constitutionally-protected activity.
         80.   As a direct and proximate result of Defendants' unlawful actions, Mr.
Keup endured pain, suffering, and permanent severe injuries.


                                THIRD CAUSE OF ACTION
               Violation of the Fourteenth Amendment – 42 U.S.C. § 1983
         81.   Mr. Keup re-alleges and incorporates by reference all of the preceding
paragraphs.
         82.   Defendants acted under color of State law when they decided to forcibly
disperse and/or punish Mr. Keup by using pepper balls, thereby violating his Fourteenth
Amendment right to due process.
         83.   Mr. Keup has protected First Amendment liberty interests in the right to
assemble, observe, and demonstrate peaceably.
         84.   Mr. Keup has a right to not be subject to excessive force in the context of
engaging in this expressive First Amendment activity.
         85.   By violently attacking unarmed individuals engaged in expressive conduct,
Defendants have engaged in conduct that was so egregious, so outrageous that it may
fairly be said to shock the contemporary conscience, and therefore that conduct



                                             9
     8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 10 of 11 - Page ID # 10




constitutes excessive force in violation of the Due Process Clause of the Fourteenth
Amendment.
         86.   As a direct and proximate result of Defendants' unlawful actions, Mr. Keup
endured pain and suffering.


                                FIFTH CAUSE OF ACTION
                                  State Law Negligence
         87.   Mr. Keup re-alleges and incorporates by reference all of the preceding
paragraphs.
         88.   Defendant Sarpy County has adopted official policies governing the use of
force.
         89.   Pursuant to these policies, officers are permitted to use "deadly force" only
in certain limited circumstances, including to protect deputies or others from threats of
death or serious bodily injury. All officers using "deadly force" are required to receive
formal training on the specific weaponry used.
         90.   "Deadly force" is defined in Department policies as any use of force that
creates a substantial risk of causing death or serious bodily injury.
         91.   The firing of pepper balls indiscriminately creates a substantial risk of
causing death or serious bodily injury, and thus constitutes "deadly force" under
relevant policies.
         92.   Additionally, manufacturers of pepper balls, flash bang grenades, and tear
gas canisters specifically warn law enforcement agencies that such weaponry "may
cause serious injury or death to you or others," and thus "must be used only by
authorized and trained law enforcement."
         93.   On the evening of May 29, 2020, and into the early morning of May 30
2020, Doe Defendants—collectively and in concert with each other—began firing
pepper balls indiscriminately at individuals and crowds that posed no threat of death or
serious injury to the Doe Defendants.
         94.   The conduct of these Doe Defendants was inherently dangerous, and
conducted in direct violation of Sarpy County Sherriff's Office policies. Accordingly, all
officers are alternatively liable for the conduct of each other.

                                             10
     8:21-cv-00312-SMB Doc # 1 Filed: 08/16/21 Page 11 of 11 - Page ID # 11




       95.       As a direct and proximate cause of this negligent conduct, Mr. Keup
sustained severe and permanent injuries to his right eye.


                                    PRAYER FOR RELIEF
       WHERFORE, Plaintiffs respectfully requests an Order as follows:
       1. Special damages for the cost of his medical care in an amount to be proven
             at trial;
       2. Compensatory damages for the violations of his constitutional and statutory
             rights, all to be determined according to proof;
       3. Punitive damages;
       4. Attorneys' fees pursuant to 42 U.S.C. § 1988;
       5. Costs of suit;
       6. Pre- and post-judgment interest; and
       7. Such other and further relief as the Court may deem just and proper.
                                 DEMAND FOR JURY TRIAL
Plaintiff demands trial by jury on all issues so triable.


       Dated this 16th day of August, 2021.


                                                    Adam Keup, PLAINTIFF.


                                            BY:      /s/ Brian J. Fahey
                                                    Brian J. Fahey, #25753
                                                    FRASER STRYKER PC LLO
                                                    500 Energy Plaza
                                                    409 South 17th Street
                                                    Omaha, NE 68102
                                                    (402) 341-6000
                                                    (402) 341-8290 (fax)
                                                    bfahey@fraserstryker.com
                                                    dgutman@fraserstryker.com
                                                    ATTORNEYS FOR PLAINTIFF




                                               11
